Pecic, J.,
delivered the opinion of the court:
Thomas Donahue filed his petition representing that he was employed as a blacksmith by an assistant quartermaster of the United States, to shoe horses and furnish the shoes. That this employment ■commenced on the 6th of September, 1861, and was continued for *341twelve days, during wbicb time he furnished twelve hundred and twenty-five shoes, and shod government horses therewith.
That the quartermaster who employed him to do the work died soon afterwards, and that he has failed to obtain payment for the shoes furnished and the work done.
The claimant has proved his employment, and that the prices charged by him were the customary prices for similar services and materials. "We think he is justly entitled to the amount claimed, and therefore find that he should recover judgment for the sum of three hundred and six dollars and twenty-five cents.